DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Oct. 21, 2021 has been entered. Claims 1-20 are pending. Claims 1-17 and 20 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimek et al. (US 2005/0013923 A1; Jan. 20, 2005) in view of McGuigan (US 2009/0308262 A1; Dec. 17, 2009) and Kamper et al. (US 2009/0081349 A1; March 26, 2009).
Regarding claims 1 and 8, Shimek discloses a method of preparing a food product, the method comprising drying a marshmallow to establish a marbit ([0011] and [0109]). 

Kamper teaches crunchy marbits that can be used in RTE cereals and methods of preparing such marbits. Kamper discloses that the marshmallows are dried to become hard, or crunchy ([0004], [0009]).
As Shimek teaches that it is known in the art to have crunchy marbits depending on preference, it would have been obvious to one of ordinary skill in the art to use crunchy marbits as taught Kamper in method of Shimek depending on preference. Shimek recognizes that crunchy marbits are known in the art of marbits and therefore, depending on preference (e.g. whether you want a hard or soft marbit), one of ordinary skill in the art can easily vary the processing conditions and/or formulate the marbit with desired properties in order to achieve a crunchy marbit. This is merely routine experimentation that is well understood, routine and conventional in the art as taught by both Shimek and Kamper. 
Shimek teaches drying the marshmallow to form a marbit as described above, but fails to specifically teach heating the marbit to a degree sufficient to toast and cause carmelization of at least one outer surface.
McGuigan discloses a method of heating a marshmallow to a degree sufficient to toast at least one outer surface portion of the marshmallow to provide a toasted marbit 
As it is known in the art to toast marshmallows, it would have been obvious to one of ordinary skill in the art to toast the dried crunchy marbit of Shimek in view of Kamper. Doing so would yield the predictably result of providing a toasted marshmallow product and would have been obvious to do so depending on the desired taste of the product. Toasted marshmallows are well known in the art and have a unique and different taste over untoasted marshmallows. Therefore, depending on the desired taste of the marshmallow product, it would have been obvious to toast the marbit of Shimek in view of Kamper to provide a s’more-like taste.
Therefore, the combination of the prior art teaches a toasted crunchy marbit comprising a center portion and an outer surface portion that is toasted and carmelized. 
Regarding claims 2 and 9, Shimek teaches that drying the marshmallow includes providing the marbit with a water activity ranging from about 0.1 to 0.4 ([0012]), thus falling within the claimed range. 
As Shimek teaches that it is known in the art for crunchy marbits to have an equivalent moisture content as the soft marbits, it would have been obvious for the crunchy marbit of Shimek in view of Kamper to have a similar water activity as taught by Shimek.
Regarding claims 3 and 10, as stated above, Shimek teaches that drying the marshmallow includes providing the marbit, which includes the center, with a water activity ranging from about 0.1 to 0.4 ([0012]), thus overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Shimek teaches that it is known in the art for crunchy marbits to have an equivalent moisture content as the soft marbits, it would have been obvious for the crunchy marbit of Shimek in view of Kamper to have a similar water activity as taught by Shimek.
Regarding claim 4, Shimek in view of McGuigan teaches heating the marbit to a temperature in the range of 300 to 800 F ([0045]), which is about 148 to 426 C, thus overlapping the claimed range of 193-233 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 5 and 7, Shimek further teaches that the toasted marbit is mixed with a plurality of food pieces, wherein it can be mixed in with cereals ([0112]). 
Regarding claim 6, McGuigan further teaches that the toasted marshmallow is combined with graham crackers and chocolate ([0009]). Therefore, as Shimek teaches incorporating the marbits in with RTE cereal and McGuigan teaches that it is known in the art to combine toasted marbits with crackers and chocolate, it would have been obvious to combined the marbits with graham cracker and chocolate flavored cereal pieces in order to mimic the taste of a smore. 
Regarding claims 11-13, McGuigan further teaches that the marshmallow is toasted on multiple sides, including all outer sides ([0008]). With respect to the uniformity of the toasting, it would have been obvious to vary the direct contact of the marbit with the heat to provide a desired uniformity of toasting. 
Regarding claims 14, 17-18 and 20, Shimek teaches a food snack comprising a plurality of marbits each having at least one outer surface portion toasted (See claim 1 above) and at least one additional food piece that can be a plurality of food pieces that are cereal pieces
Regarding claim 15, Shimek teaches that the toasted marbit has a water activity ranging from about 0.1 to 0.4 ([0012]), thus falling within the claimed range. 
As Shimek teaches that it is known in the art for crunchy marbits to have an equivalent moisture content as the soft marbits, it would have been obvious for the crunchy marbit of Shimek in view of Kamper to have a similar water activity as taught by Shimek.
Regarding claim 16, McGuigan further teaches that the marshmallow is toasted until browned (e.g. caramelized) on multiple sides, including all outer sides ([0008]). With respect to the uniformity of the toasting, it would have been obvious to vary the direct contact of the marbit with the heat to provide a desired uniformity of toasting. 
Regarding claim 19, McGuigan further teaches that the toasted marshmallow is combined with graham crackers and chocolate ([0009]). Therefore, as Shimek teaches incorporating the marbits in with RTE cereal and McGuigan teaches that it is known in the art to combine toasted marbits with crackers and chocolate, it would have been obvious to combined the marbits with graham cracker and chocolate flavored cereal pieces in order to mimic the taste of a smore. 


Response to Arguments
Applicant’s amendments and arguments have overcome the 102 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments with respect to Shimek not teaching a crunchy marbit were found persuasive. However, a new rejection has been made in further view of Kamper, which teaches that it is known in the art to providing marbits having a crunchy texture. 
While Shimek teaches drying to establish a marbit, Shimek teaches that the marbit is soft and not crunchy. Shimek, however, also teaches that conventional marbits are hard (e.g. crunchy) and have an equivalent moisture content as the soft marbit taught by Shimek. Shimek teaches that hard marbits do not compress like the soft ones and the marbits can be formulated to have different properties that make them soft ([0076]-[0078]). 
Kamper teaches crunchy marbits that can be used in RTE cereals and methods of preparing such marbits. Kamper discloses that the marshmallows are dried to become hard, or crunchy ([0004], [0009]).
As Shimek teaches that it is known in the art to have crunchy marbits depending on preference, it would have been obvious to one of ordinary skill in the art to use crunchy marbits as taught Kamper in method of Shimek depending on preference. Shimek recognizes that crunchy marbits are known in the art of marbits and therefore, depending on preference (e.g. whether you want a hard or soft marbit), one of ordinary skill in the art can easily vary the processing conditions and/or formulate the marbit with desired properties in order to achieve a crunchy marbit. This is merely routine experimentation that is well understood, routine and conventional in the art as taught by both Shimek and Kamper. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791